 
CONFIDENTIAL LICENSE AGREEMENT
FOR THE Wii™ CONSOLE
(EEA, AUSTRALIA, AND NEW ZEALAND)
 
 
THIS LICENSE AGREEMENT ("Agreement") is entered into between NINTENDO CO., LTD.
("NINTENDO") at 11-1 Kamitoba Hokotate-cho, Minami-ku, Kyoto, Japan 601-8501,
Attn:  General Manager, International Business Administration Department
(Fax:  81.75.662.9619), and ACTIVISION, INC., a corporation of Delaware, and its
subsidiaries (Activision Publishing, Inc., a corporation of Delaware, Activision
UK, Ltd., a limited company of the United Kingdom; ATVI France, S.A.S., a
corporation of France; Activision GmbH, a corporation of Germany, and Activision
Pty., Ltd., a limited company of Australia) (jointly and severally "LICENSEE")
at 3100 Ocean Park Blvd., Santa Monica, CA 90405, Attn: Mr. George Rose (Fax:
310.255.2152). NINTENDO and LICENSEE agree as follows:
 

1.
RECITALS

 
1.1  NINTENDO designs, develops, manufactures, markets and sells advanced
design, high-quality video game systems, including the Wii™ video game console
("Wii™").
 
1.2  LICENSEE desires use of the highly proprietary programming specifications,
unique and valuable security technology, trademarks, copyrights and other
valuable intellectual property rights of NINTENDO, which rights are only
available for use under the terms of a license agreement, to develop, have
manufactured, advertise, market and sell video game software for play on Wii™.
 
1.3  NINTENDO is willing to grant a license to LICENSEE on the terms and
conditions set forth in this Agreement.
 

2.
DEFINITIONS

 
2.1  "Artwork" means the text and design specifications for the Game Disc label
and the Printed Materials in the format specified by NINTENDO in the Guidelines.
 
2.2  "Bulk Goods" means Game Discs printed with the Game Disc label portion of
the Artwork for delivery to LICENSEE without Printed Materials or other
packaging.
 
2.3  "Check Disc(s)" means the pre-production Game Discs to be produced by
NINTENDO.
 
2.4  "Confidential Information" means the information described in Section 8.1.
 
2.5  "Development Tools" means the development kits, programming tools,
emulators and other materials of NINTENDO, or third parties authorized by
NINTENDO, that may be used in the development of Games under this Agreement.
 
2.6  "Effective Date" means the date that LICENSEE placed its first order for
Licensed Products of October 24, 2006.
 
2.7  "Finished Product(s) means the fully assembled Game Disc with a Game Disc
label, Printed Materials, and packed in a plastic storage case;
 
2.8  "Game Disc(s)" means custom optical discs for play on Wii™ on which a Game
has been stored.
 
2.9  "Game(s)" means any interactive programs (including source and
object/binary code) developed to be compatible with Wii™.
 
 
-1-

--------------------------------------------------------------------------------

 
 
2.10  "Guidelines" means the then-current version of "Wii™ Programming
Guidelines;" "Licensee Packaging Guidelines" pertaining to the layout, trademark
usage and requirements of the Game Disc label, instruction manual and Game Disc
packaging; "Marketing Materials"; "Nintendo Trademark Guidelines;" "Guidelines
on Ethical Content"; and "Nintendo Wii™ Software Submission Requirements,"
together with other guidelines provided by NINTENDO to LICENSEE from time to
time. The Guidelines on Ethical Content are attached as Annex A, and the
remainder of the Guidelines have been provided to LICENSEE independent of this
Agreement. The Guidelines may be changed or updated from time to time without
notice, and the versions current from time to time will be available on request
from NINTENDO.
 
2.11  "Independent Contractor" means any individual or entity that is not an
employee of LICENSEE, including any independent programmer, consultant,
contractor, board member or advisor.
 
2.12  "Intellectual Property Rights" means individually, collectively or in any
combination, Proprietary Rights owned, licensed or otherwise held by NINTENDO
that are associated with the development, manufacturing, advertising, marketing
or sale of the Licensed Products, including, without limitation, (a) registered
and unregistered trademarks and trademark applications used in connection with
WiiTM including NintendoTM, WiiTM, Official Nintendo Seal of QualityTM, and
MiiTM, (b) select trade dress associated with Wii™ and licensed video games for
play thereon, (c) Proprietary Rights in the Security Technology employed in the
Games or Game Discs by Nintendo, (d) rights in the Development Tools for use in
developing the Games, excluding, however, rights to use, incorporate or
duplicate select libraries, protocols and/or sound or graphic files associated
with the Development Tools which belong to any third party and for which no
additional licenses or consents are required, (e) patents, patent applications,
design registrations, utility models or copyrights which may be associated with
the Game Discs or Printed Materials, (f) copyrights in the Guidelines, and
(g) other Proprietary Rights of Nintendo in the Confidential Information.
 
2.13  "Licensed Products" means (a) Bulk Goods, and/or (b) Finished Products
after being assembled and packaged with the Printed Materials in accordance with
the Guidelines.
 
2.14  "Marketing Materials" means marketing, advertising or promotional
materials developed by or for LICENSEE (or subject to LICENSEE's approval) that
promote the sale of the Licensed Products, including but not limited to,
television, radio and on-line advertising, point-of-sale materials (e.g.,
posters, counter-cards), package advertising, print media and all audio or video
content other than the Game that is to be included on the Game Disc.
 
2.15  "NDA" means the non-disclosure agreement related to Wii™ previously
entered into between NINTENDO and/or NOA and LICENSEE.
 
2.16  "NOA" means NCL's subsidiary, Nintendo of America Inc. of Redmond,
Washington, USA.
 
2.17  "Notice" means any notice permitted or required under this Agreement. All
Notices shall be sufficiently given when (a) personally served or delivered, or
(b) transmitted by facsimile, with an original sent concurrently by mail, or
(c) deposited, carriage prepaid, with a guaranteed air courier service, in each
case addressed as stated herein, or addressed to such other person or address
either party may designate in a Notice, or (d) transmitted by e-mail with an
express written acknowledgement of receipt sent personally by or on behalf of
the recipient (which shall include any automated reply). Notice shall be deemed
effective upon the earlier of actual receipt or two (2) business days after
transmittal, provided, however, any Notice received after the recipient's normal
business hours will be deemed received on the next business day.
 
2.18  "Price Schedule" means the then-current version of NINTENDO's schedule of
purchase prices and minimum order quantities for the Finished Products and the
Bulk Goods. The Price Schedule has been provided to LICENSEE independent of this
Agreement and may be changed or updated from time to time without notice, and
the version current from time to time will be available on request from
NINTENDO.
 
 
-2-

--------------------------------------------------------------------------------

 
 
2.19  "Printed Materials" means title page, instruction booklet, precaution
booklet, and optional printed materials.
 
2.20  "Promotional Disc(s)" means custom optical discs compatible with Wii™ that
incorporate select game promotional or supplemental materials, as may be
specified or permitted in the Guidelines.
 
2.21  "Proprietary Rights" means any rights or applications for rights owned,
licensed or otherwise held in patents, patent applications, utility models,
registered design rights, unregistered design rights, trademarks, service marks,
copyrights, and neighboring rights, semiconductor chip layouts or masks,
database rights, trade secrets, trade dress, get up, moral rights and publicity
rights, together with all inventions, discoveries, ideas, know-how, data,
information, processes, methods, procedures, formulas, drawings and designs,
computer programs, software source code and object code, and all amendments,
modifications, and improvements thereto for which such patents, patent
applications, utility models, registered design rights, unregistered design
rights, trademarks, service marks, copyrights, and neighboring rights,
semiconductor chip layouts or masks, database rights, trade secrets, trade
dress, get up, moral rights or publicity rights may exist or may be sought and
obtained in the future.
 
2.22  "Rebate Program" means any then-current version of NINTENDO's optional
rebate program, establishing select terms for price rebates under this
Agreement.
 
2.23  "Reverse Engineer(ing)" means, without limitation, (a) the x-ray,
electronic scanning or physical or chemical stripping of semiconductor
components, (b) the disassembly, decompilation, decryption or simulation of
object code or executable code, or (c) any other technique designed to extract
source code or facilitate the duplication of a program or product.
 
2.24  "Security Technology" means the highly proprietary security features of
the Wii™ and the Licensed Products to minimize the risk of unlawful copying and
other unauthorized or unsafe usage, including, without limitation, any security
signature, bios, data scrambling, password, hardware security apparatus,
watermark, hologram, encryption, digital rights management system, copyright
management information system, proprietary manufacturing process or any feature
which obstructs piracy, limits unlawful, unsafe or unauthorized use, or
facilitates or limits compatibility with other hardware, software, accessories
or peripherals, or with respect to a video game system other than the Wii™, or
limits distribution outside of the Territory.
 
2.25  "Sole License" means a license under which only the licensor and a single
licensee can utilize the subject matter of the license.
 
2.26  "Term" means three (3) years from the Effective Date.
 
2.27  "Territory" means any and all countries within the European Economic Area;
namely Austria, Belgium, Bulgaria, Cyprus, Czech Republic, Denmark, Estonia,
Finland, France, Germany, Greece, Hungary, Iceland, Ireland, Italy, Latvia,
Liechtenstein, Lithuania, Luxembourg, Malta, the Netherlands, Norway, Poland,
Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, and the United Kingdom.
The Territory shall also include Australia, New Zealand, Russia, Switzerland and
Turkey. NINTENDO may add additional countries to the Territory upon written
notice to LICENSEE.
 
2.28  "TM" means trademark of NINTENDO, whether registered or not.
 
2.29  "Wii Network Services" means and includes the Wii Shop Channel Services,
Wii™Connect24, and any related services and material delivered to a consumer's
Wii™ console over the Internet.
 

3.
GRANT OF LICENSE; LICENSEE RESTRICTIONS

 
3.1  Limited License Grant. For the Term and for the Territory, NINTENDO grants
to LICENSEE a nonexclusive, nontransferable, limited license to use the
Intellectual Property Rights, for the purpose of and to the extent necessary, to
develop (or have developed on LICENSEE's behalf) Games for manufacture,
advertising, marketing and sale by LICENSEE as Licensed Products, subject to the
terms and conditions of this Agreement. This license is royalty-free.
 
 
-3-

--------------------------------------------------------------------------------

 
 
3.2  LICENSEE Acknowledgement. LICENSEE's use of the Intellectual Property
Rights shall not create any right, title or interest of LICENSEE therein.
LICENSEE is authorized and permitted to develop Games, and have manufactured,
advertise, market, and sell Licensed Products, only for play on Wii™ and only in
accordance with this Agreement. In the event that LICENSEE challenges NINTENDO's
ownership or the validity of the Intellectual Property Rights, NINTENDO may
terminate this Agreement without any notice or procedure.
 
3.3  Restrictions on License Grant. NINTENDO does not guarantee that the
hardware for the Wii™ system is distributed throughout the Territory. Moreover,
the present limited license to LICENSEE does not extend to the use of the
Intellectual Property Rights for the following purposes:
    (a) grant access to, distribute, transmit or broadcast a Game by electronic
means or by any other means known or hereafter devised, including, without
limitation, by wireless, cable, fiber optic, telephone lines, microwave,
radiowave, computer or other device network, except (a) as a part of wireless
Game play on and among Wii™ systems, or between Wii™ and Nintendo DS systems,
(b) for the purpose of facilitating Game development under the terms of this
Agreement, or (c) as otherwise approved in writing by NINTENDO. LICENSEE shall
use reasonable security measures, customary within the high technology industry,
to reduce the risk of unauthorized interception or retransmission of any Game
transmission. No right of retransmission shall attach to any authorized
transmission of a Game;
 
    (b) authorize or permit any online activities involving a Game, including,
without limitation, multiplayer, peer-to-peer or online play, except as
expressly permitted by NINTENDO in writing;
 
    (c) modify, install or operate a Game on any server or computing device for
the purpose of or resulting in the rental, lease, loan or other grant of remote
access to the Game;
 
    (d) emulate, interoperate, interface or link a Game for operation or use
with any hardware or software platform, accessory, computer language, computer
environment, chip instruction set, consumer electronics device or device other
than Wii™, the Nintendo DS system, the Development Tools or such other Nintendo
system as NINTENDO may authorize in the Guidelines;
 
    (e) embed, incorporate, or store a Game in any media or format except the
optical disc format utilized by Wii™, except as may be necessary as a part of
the Game development process under this Agreement;
 
    (f) design, implement or undertake any process, procedure, program or act
designed to disable, obstruct, circumvent or otherwise diminish the
effectiveness or operation of the Security Technology;
 
    (g) utilize the Intellectual Property Rights to design or develop any
interactive video game program, except as authorized under this Agreement;
 
    (h) manufacture or reproduce a Game developed under this Agreement, except
through NINTENDO; or
 
    (i) Reverse Engineer or assist in Reverse Engineering all or any part of
Wii™, including the hardware, software (embedded or not) or the Security
Technology, except as specifically permitted under the laws and regulations
applicable in the Territory.
 
 
-4-

--------------------------------------------------------------------------------

 
 
3.4  Development Tools. NINTENDO and NOA may lease, loan or sell Development
Tools, including any improvements made by NINTENDO or NOA from time to time, to
LICENSEE to assist in the development of Games under this Agreement on such
terms as may be agreed between the parties. Ownership and use of any Development
Tools, whether provided by NINTENDO or NOA, prior to or during the Term hereof,
shall be subject to the terms of this Agreement and any separate license or
purchase agreement required by NINTENDO or any third party licensing the
Development Tools. LICENSEE acknowledges the respective interests of NINTENDO,
and in the case of third-party Development Tools, such third parties, in and to
the Proprietary Rights associated with the Development Tools. LICENSEE's use of
the Development Tools shall not create any right, title or interest of LICENSEE
therein. Any license to LICENSEE to use the Development Tools does not extend
to: (a) use of the Development Tools for any purpose except the design and
development of Games under this Agreement, (b) reproduction or creation of
derivatives of the Development Tools, except in association with the development
of Games under this Agreement, (c) Reverse Engineering of the Development Tools
(except as specifically permitted under the laws and/or regulations applicable
in the Territory), or (d) selling, leasing, assigning, lending, licensing,
encumbering or otherwise transferring the Development Tools. Anything developed
or derived by LICENSEE as a result of a study of the performance, design or
operation of any Nintendo Development Tools shall be considered a derivative
work of the Intellectual Property Rights, but may be retained and utilized by
LICENSEE in connection with this Agreement. Unless LICENSEE can demonstrate that
such derivative work has one or more applications that are independent of and
separate from the Intellectual Property Rights ("Independent Applications"), it
shall be deemed to have granted NINTENDO and NOA an indefinite, worldwide,
royalty-free, transferable and Sole License (including the right to sub-license)
to such derivative work. To the extent that LICENSEE can demonstrate one or more
Independent Applications, LICENSEE shall be deemed to have granted to NINTENDO
and NOA a royalty-free and transferable non-exclusive License (including the
right to sub-license) in relation to such Independent Applications for the Term.
Anything developed or derived by LICENSEE as a result of a study of the
performance, design or operation of any third-party Development Tools shall be
governed by the terms of the license agreement applicable to such Development
Tools. Notwithstanding any referral or information provided or posted regarding
third-party Development Tools, NINTENDO and NOA make no representations or
warranties with regard to any such third-party Development Tools. LICENSEE
acquires and utilizes third-party Development Tools at its own risk.
 
3.5  Games Developed for Linked Play on Two Systems. In the event the Guidelines
permit LICENSEE to develop a Game for simultaneous or linked play on Wii™ and on
another Nintendo video game system, LICENSEE shall be required to acquire and
maintain with NINTENDO such additional licenses as are necessary for the use of
the Proprietary Rights associated with such other Nintendo video game system.
 
3.6  In-Game Advertising. LICENSEE shall not include advertising or product
placements for products or services of third parties, whether in the Game, as
separate content on a Game Disc (e.g., a trailer), or in the Printed Materials,
without NINTENDO's prior written consent.
 
3.7  Use of Mii™ Characters. LICENSEE shall not develop any Game that permits
NINTENDO's Mii™ characters to appear in the Game without NINTENDO's prior
written consent.
 
3.8  Sending Data to Consumers. LICENSEE shall not, without the prior written
consent of NINTENDO, send any data, content, messages, advertising, or other
communications of any kind to any consumer's Wii™ console through the Wii™
Network Services or otherwise.
 
3.9  Downloadable Content. If LICENSEE desires to develop Games or
updates/additions of any kind for any Licensed Product, to be downloaded to
consumers through the Wii Network Services, the terms and conditions of such
development shall be separately agreed in writing between the parties. LICENSEE
acknowledges that the rights granted herein do not include the right to use the
Intellectual Property Rights to develop downloadable content.
 

4.
SUBMISSION AND APPROVAL OF GAME AND ARTWORK

 
4.1  Submission of a Completed Game to NINTENDO. Upon completion of a Game,
LICENSEE shall deliver a prototype of the Game to NINTENDO in a format specified
in the Guidelines. Delivery shall be made in accordance with the methods set
forth in the Guidelines. Each Submission shall include such other information or
documentation deemed necessary by NINTENDO, including, without limitation, a
complete set of written user instructions, a complete description of any
security holes, backdoors, time bombs, cheats, "easter eggs" or other hidden
features or characters in the Game and a complete screen text script. LICENSEE
must establish that the Game and any other content included on the Game Disc
complies with the guidelines of the Pan European Game Information System (PEGI),
the Unterhaltungssoftware Selbstkontrolle (USK), the Office of Film and
Literature Classification (OFLC), or any other national or regional game rating
system that NINTENDO may accept, as applicable. LICENSEE shall be responsible
for the submission of the Game to the appropriate national or regional game
rating organization and shall provide NINTENDO with a statement or certificate
in writing from the relevant organization, confirming the rating for the Game.
Where any such game has been rated as being suitable only for players aged 18
and over (or an equivalent rating), LICENSEE must submit a certificate in
writing that confirms the game is rated as no higher than "M" (Mature) by the
Entertainment Software Rating Board (ESRB) of the U.S. In addition, NINTENDO
reserves the right to require LICENSEE to provide NINTENDO with *** .
 
***Confidential treatment requested.
 
 
-5-

--------------------------------------------------------------------------------

 
 
4.2  Testing of a Completed Game. Upon submission of a completed Game, NINTENDO
shall promptly test the Game with regard to its technical compatibility with,
and error-free operation on, Wii™ utilizing the lot check process. Within a
reasonable period of time after receipt, NINTENDO shall approve or disapprove
such Game. If a Game is disapproved, NINTENDO shall specify in writing the
reasons for such disapproval and state what corrections are necessary. After
making the necessary corrections, LICENSEE shall submit a revised Game to
NINTENDO for testing. NINTENDO shall not unreasonably withhold or delay its
approval of any Game. Neither the testing nor approval of a Game by NINTENDO
shall relieve LICENSEE of its sole responsibility for the development, quality
and operation of the Game or in any way create any warranty by NINTENDO relating
to any Licensed Product.
 
4.3  Production of Check Discs. By submission of a completed Game to NINTENDO in
accordance with Section 4.1, LICENSEE authorizes NINTENDO to proceed with
production of Check Discs for such Game. If NINTENDO approves a Game, it shall
promptly, and without further notification to or instruction from LICENSEE,
submit such Game for the production of Check Discs. Unless otherwise advised by
LICENSEE, following production of the Check Discs, NINTENDO shall deliver to
LICENSEE approximately ten (10) Check Discs for content verification, testing
and final approval by LICENSEE.
 
4.4  Approval or Disapproval of Check Discs by LICENSEE. If, after review and
testing, LICENSEE approves the Check Discs, it shall promptly transmit to
NINTENDO a signed authorization for production in the form specified in the
Guidelines. If LICENSEE does not approve the sample Check Discs for any reason,
LICENSEE shall advise NINTENDO in writing and may, after undertaking any
necessary changes or corrections, resubmit the Game to NINTENDO for approval in
accordance with the procedures set forth in this Section 4. The absence of a
signed authorization form from LICENSEE within five (5) days after delivery of
the Check Discs to LICENSEE shall be deemed disapproval of such Check Discs.
Production of any order for Finished Goods or Bulk Goods shall not proceed
without LICENSEE's signed authorization.
 
4.5  Cost of Check Discs and Disc Stamper. If LICENSEE: (a) disapproves the
Check Discs for any reason (except if the disapproval is due to defects in or
failure of the Check Discs due to NINTENDO's act, error or omission); (b) fails
to order the minimum order quantity of any Game approved by NINTENDO within six
(6) months after the date the Game was first approved by NINTENDO; or
(c) submits a revised version of the Game to NINTENDO after production of such
Game has commenced, LICENSEE shall reimburse NINTENDO (or its designee) for the
reasonable estimated cost of the production of the Check Discs, including the
cost of the disc stamper. The payment will be due (i) thirty (30) days after
NINTENDO's written notification to LICENSEE of the Check Disc fee due NINTENDO
because of LICENSEE's failure to approve such Check Disc; (ii) six (6) months
after the date the Game was first approved by NINTENDO; or (iii) upon the
subsequent submission by LICENSEE of a revised version of the Game to NINTENDO,
as the case may be.
 
 
-6-

--------------------------------------------------------------------------------

 
 
4.6  Submission and Approval of Artwork. Prior to submitting a completed Game to
NINTENDO under Section 4.1, LICENSEE shall submit to NINTENDO all Artwork for
the proposed Licensed Product. Within ten (10) business days of receipt,
NINTENDO shall approve or disapprove the Artwork. If any Artwork is disapproved,
NINTENDO shall specify in writing the reasons for such disapproval and state
what corrections or improvements are necessary. After making the necessary
corrections or improvements, LICENSEE shall submit revised Artwork to NINTENDO
for approval. NINTENDO shall not unreasonably withhold or delay its approval of
any Artwork. The approval of the Artwork by NINTENDO shall not relieve LICENSEE
of its sole responsibility for the development and quality of the Artwork or in
any way create any warranty for the Artwork or the Licensed Product by NINTENDO.
All Artwork must be approved prior to submitting an order for the Bulk Goods or
Finished Products, and LICENSEE shall not produce any Printed Materials for
commercial distribution until such Artwork or Finished Products has been
approved by NINTENDO.
 
4.7  Artwork for Bulk Goods. If LICENSEE intends to submit an order for Bulk
Goods, all Artwork and other materials to be included with the Licensed Product
shall be submitted to NINTENDO in accordance with Section 4.6 herein. No Printed
Materials shall be produced by LICENSEE until such Artwork has been approved by
NINTENDO.
 
4.8  Promotional Discs. In the event NINTENDO issues Guidelines in the future
that permit LICENSEE to develop and distribute Promotional Discs, either
separately or as a part of the Licensed Product, the content and specifications
of such Promotional Disc shall be subject to all of the terms and conditions of
this Agreement, including, without limitation, the Guidelines, the Price
Schedule and the submission and approval procedures provided for in this
Section 4.
 
5.
ORDER PROCESS, PURCHASE PRICE, PAYMENT AND DELIVERY

 
5.1  Submission of Orders by LICENSEE. After receipt of NINTENDO's approval for
a Game and Artwork, LICENSEE may at any time submit a written purchase order to
NINTENDO for any approved Licensed Product title. The purchase order shall
specify whether it is for Finished Products or Bulk Goods. The terms and
conditions of this Agreement shall control over any contrary or additional terms
of such purchase order or any other written documentation or verbal instruction
from LICENSEE. All orders shall be subject to acceptance by NINTENDO or its
designee.
 
5.2  Purchase Price and Minimum Order Quantities. The purchase price and minimum
order quantities for Finished Products and Bulk Goods shall be set forth in
NINTENDO's then-current Price Schedule. Unless otherwise specifically provided
for, the purchase price includes the cost of manufacturing a single Game Disc.
No taxes, duties, import fees or other tariffs related to the development,
manufacture, import, marketing or sale of the Licensed Products (except for
taxes imposed on NINTENDO's income) are included in the purchase price and all
such taxes are the responsibility of LICENSEE. The Price Schedule is subject to
change by NINTENDO at any time without Notice, provided however, that any price
increase shall be applicable only to purchase orders submitted, paid for, and
accepted by NINTENDO after the date of the price increase.
 
5.3  Payment. Upon placement of an order with NINTENDO, LICENSEE shall pay the
full purchase price either (a) by tender of an irrevocable letter of credit in
favor of NINTENDO (or its designee) and payable at sight, issued by a bank
acceptable to NINTENDO and confirmed, if requested by NINTENDO, at LICENSEE's
expense, or (b) in cash, by wire transfer to an account designated by NINTENDO.
All letters of credit shall comply with NINTENDO's written instructions and all
associated banking charges shall be for LICENSEE's account.
 
5.4  Delivery of Licensed Products. NINTENDO shall deliver the Finished Products
and Bulk Goods ordered by LICENSEE to LICENSEE FOB Japan, CIP European
Destination or ex-warehouse Grossostheim, per the terms in the Price Schedule.
Also per the Price Schedule, the minimum shipping quantity is *** units for
Finished Products and *** units for Bulk Goods. Upon mutual consent of NINTENDO
and LICENSEE, orders may be delivered in partial shipments with a minimum
shipment quantity as specified in the Price Schedule. Such orders shall be
delivered only to countries within the Territory. Title to the Licensed Products
shall vest in accordance with the terms of the applicable letter of credit or,
in the absence thereof, per Incoterms 2000.
 
***Confidential treatment requested
 
 
-7-

--------------------------------------------------------------------------------

 
 
5.5  Rebate Program. NINTENDO, at its sole option, may elect to offer LICENSEE a
Rebate Program. The terms and conditions of any Rebate Program shall be subject
to NINTENDO's sole discretion. LICENSEE shall not be entitled to offset any
claimed rebate amount against other amounts owing NINTENDO. No interest shall be
payable by NINTENDO to LICENSEE on any claimed rebate. The Rebate Program is
subject to change or cancellation by NINTENDO at any time without Notice.
 

6.
MANUFACTURE OF THE LICENSED PRODUCT

 
6.1  Manufacturing. Given NINTENDO's ownership of valuable Intellectual Property
Rights, NINTENDO shall be the exclusive source for the manufacture of the Game
Discs, Check Discs and Promotional Discs, with responsibility for all aspects of
the manufacturing process, including the selection of the locations and
specifications for any manufacturing facilities, determination of materials and
processes, appointment of suppliers and subcontractors and management of all
work-in-progress. Upon acceptance by NINTENDO of a purchase order from LICENSEE
and receipt of payment as provided for at Section 5.3 herein, NINTENDO shall
(through its suppliers and subcontractors) arrange for manufacturing.
 
6.2  Security Features. The final release version of the Game, the Game Disc and
the Printed Materials shall include such Security Technology as NINTENDO, in its
sole discretion, deems necessary or appropriate to (a) reduce the risk of
unlawful copying or other unlawful, unsafe or unauthorized uses, (b) protect the
Proprietary Rights of NINTENDO and of the LICENSEE, (c) promote consumer
confidence, and (d) increase the quality, reliability or operation of Wii™.
 
6.3  Printed Materials for Bulk Goods. Upon delivery to LICENSEE of Bulk Goods,
LICENSEE shall assemble the Printed Materials and Bulk Goods into the Licensed
Products in accordance with the Guidelines. No other materials, items, products
or packaging may be included or assembled with the Bulk Goods without NINTENDO's
prior written consent. Bulk Goods may be sold or distributed by LICENSEE only
when fully assembled in accordance with the Guidelines.
 
6.4  Sample Printed Materials. Within a reasonable period of time after
LICENSEE's assembly of an initial order for Bulk Goods for a Game title,
LICENSEE shall provide NINTENDO with (a) two (2) samples of the fully assembled
Licensed Product, and (b) twenty (20) samples of the LICENSEE produced Printed
Materials (excluding the plastic disc storage case, precaution booklet, and
other optional printed materials) for such Game title.
 
6.5  Retention of Sample Licensed Products by NINTENDO. NINTENDO may, at its own
expense, manufacture reasonable quantities of the Game Discs or the Licensed
Products, and make a reasonable number of copies of the Printed Materials, not
to exceed fifty (50) copies, to be used for archival purposes, legal proceedings
against infringers of the Intellectual Property Rights, and for other lawful
purposes (but not for resale).
 

7.
MARKETING AND ADVERTISING

 
7.1  Approval of Marketing Materials. LICENSEE represents and warrants that the
Printed Materials and the Marketing Materials shall be of high quality and
comply with (a) the Guidelines, (b) the guidelines of the PEGI, and (c) all
applicable laws and regulations and official codes of practice in those
jurisdictions in the Territory where they will be used or distributed, including
without limitation all applicable privacy laws. To protect NINTENDO's valuable
Intellectual Property Rights, to prevent the dilution of NINTENDO's trademarks,
and to avoid use of the licensed Intellectual Property Rights giving rise to any
implication of NINTENDO's sponsorship, association, approval or endorsement
where this is not the case, prior to actual use or distribution, LICENSEE shall
submit to NINTENDO for review samples of all proposed Marketing Materials.
NINTENDO shall, within ten (10) business days of receipt, approve or disapprove
of the quality of such samples. If any of the samples are disapproved, NINTENDO
shall specify the reasons for such disapproval and state what corrections and/or
improvements are necessary. After making the necessary corrections and/or
improvements, LICENSEE shall submit revised samples for approval by NINTENDO.
NINTENDO shall not unreasonably withhold or delay its approval of any proposed
Marketing Materials. No Marketing Materials shall be used or distributed by
LICENSEE without NINTENDO's prior written approval.
 
 
-8-

--------------------------------------------------------------------------------

 
 
7.2  No Bundling. To protect NINTENDO's valuable Intellectual Property Rights,
to prevent the dilution of NINTENDO's trademarks and to avoid use of the
licensed Intellectual Property Rights giving rise to any implication of
NINTENDO's sponsorship, association, approval or endorsement where this is not
the case, LICENSEE shall not, without NINTENDO's prior written approval, market
or distribute any Games or Game Discs that have been bundled with (a) any
peripheral designed for use with Wii™ that has not been licensed or approved in
writing by NINTENDO, provided that LICENSEE is responsible for ensuring that any
such peripheral shall comply with all applicable laws and regulations in the
Territory, or (b) any other product or service where NINTENDO's association,
approval or endorsement might be suggested by bundling the products or services.
 
7.3  Warranty and Repair. LICENSEE shall provide the original consumer with a
minimum one hundred eighty (180) day (or such longer minimum period as may be
required by applicable law) limited warranty on all Licensed Products. LICENSEE
shall also provide reasonable product service, including out-of-warranty
service, for all Licensed Products. LICENSEE shall make such warranty and repair
information available to consumers as required by applicable law.
 
7.4  Business Facilities. LICENSEE agrees to develop and maintain sufficient
customer service, either directly or through a third party, to adequately
support the Licensed Products.
 
7.5  No Sales Outside the Territory. LICENSEE covenants that it shall not
market, sell, offer to sell, import or distribute the Licensed Products outside
the Territory, or within the Territory when LICENSEE has actual or constructive
knowledge that a subsequent destination of the Licensed Product is outside the
Territory.
 
7.6  Defects and Recall. In the event of a material programming defect in a
Licensed Product that would, in NINTENDO's reasonable judgment, significantly
impair the ability of a consumer to play the Game, NINTENDO may, after
consultation with LICENSEE, require the LICENSEE to recall the Licensed Product
and undertake suitable repairs or replacements.
 
7.7  NINTENDO Promotional Materials, Publications and Events. With a view to
improving the competitiveness of the video game products consisting of Nintendo
video game systems and services and compatible software published by LICENSEE
and others, at its option and expense, NINTENDO may (a) utilize screen shots,
Artwork and information regarding the Licensed Products in all NINTENDO
published or officially licensed magazines, official NINTENDO sponsored web
sites or other advertising, promotional or marketing media, which promote
NINTENDO products, services or programs, and (b) exercise public performance
rights in the Games and use related trademarks and Artwork in connection with
NINTENDO sponsored contests, tours, conventions, trade shows, press briefings
and similar events which promote such video game products. NCL shall submit to
LICENSEE for review printed materials and related art for the Game that NCL
intends to use in publications or media or marketing programs.
 
7.8  Nintendo Gateway System. To promote and increase demand for games on
Nintendo video game systems, NINTENDO licenses select games in various non-coin
activated commercial settings such as commercial airlines, cruise ships, rail
systems and hotels, where customers play games on specially adapted Nintendo
video game hardware referred to as the "Nintendo Gateway System". If NINTENDO
identifies a Game for possible license on the Nintendo Gateway System, the
parties agree to conduct good faith negotiations to determine commercially
reasonable terms for such participation.
 
 
-9-

--------------------------------------------------------------------------------

 
 

8.
CONFIDENTIAL INFORMATION

 
8.1  Definition. Confidential Information means information provided to LICENSEE
by NINTENDO or any third party working with NINTENDO relating to the hardware
and software for Wii™ or the Development Tools, including, but not limited to,
(a) all current or future information, know-how, techniques, methods, tools,
emulator hardware or software, software development specifications, proprietary
manufacturing processes and/or trade secrets, (b) any information on inventions,
patents, or patent applications, (c) any business, legal, marketing, pricing or
sales data or information, and (d) any other information or data relating to
development, design, operation, manufacturing, marketing or sales. Confidential
Information shall include all confidential information disclosed, whether in
writing, orally, visually, or in the form of drawings, technical specifications,
software, samples, pictures, models, recordings, or other tangible items which
contain or manifest, in any form, the above listed information. Confidential
Information shall not include (i) data and information which was in the public
domain prior to LICENSEE's receipt of the same hereunder, or which subsequently
becomes part of the public domain by publication or otherwise, except by
LICENSEE's wrongful act or omission, (ii) data and information which LICENSEE
can demonstrate, through written records kept in the ordinary course of
business, was in its possession without restriction on use or disclosure, prior
to its receipt of the same hereunder, and was not acquired directly or
indirectly from NINTENDO or NOA under an obligation of confidentiality which is
still in force, and (iii) data and information which LICENSEE can show was
received by it from a third party who did not acquire the same directly or
indirectly from NINTENDO or NOA and to whom LICENSEE has no obligation of
confidentiality.
 
8.2  Disclosures Required by Law. LICENSEE shall be permitted to disclose
Confidential Information if such disclosure is required by an authorized
governmental or judicial entity, provided that LICENSEE shall notify NINTENDO at
least thirty (30) days prior to such disclosure, or such lesser period as may be
needed to comply with such requirement. LICENSEE shall use its best efforts to
limit the disclosure to the greatest extent possible consistent with LICENSEE's
legal obligations, and if required by NINTENDO, shall cooperate in the
preparation and entry of appropriate court orders limiting the persons to whom
Confidential Information may be disclosed and the extent of disclosure of such
Confidential Information.
 
8.3  Disclosure and Use. NINTENDO may provide LICENSEE with highly confidential
development information, Guidelines, Development Tools, systems, specifications
and related resources and information constituting and incorporating the
Confidential Information to assist LICENSEE in the development of Games.
LICENSEE agrees to maintain all Confidential Information as strictly
confidential and to use such Confidential Information only in accordance with
this Agreement. LICENSEE shall limit access to the Confidential Information to
LICENSEE's employees having a strict need to know, and shall advise such
individuals of their obligation of confidentiality as provided herein. LICENSEE
shall require each such individual to retain in confidence the Confidential
Information pursuant to a written non-disclosure agreement with LICENSEE.
LICENSEE shall use its best efforts to ensure that individuals who are permitted
hereunder to work with or otherwise have access to Confidential Information
shall not disclose or make any unauthorized use of the Confidential Information.
 
8.4  No Disclosure to Independent Contractors. LICENSEE shall not disclose the
Confidential Information, including without limitation the Guidelines and
Intellectual Property Rights, to any Independent Contractor, nor permit any
Independent Contractor to perform or assist in development work for a Game,
without the prior written consent of NINTENDO. Any Independent Contractor
seeking access to Confidential Information shall be required to enter into a
written non-disclosure agreement with NINTENDO or NOA that is no less
restrictive than the terms of this Section 8, and that expressly includes the
following language, prior to receiving any access to or disclosure of the
Confidential Information from either LICENSEE or NINTENDO:
 
"Independent Contractor may have access to highly-confidential and proprietary
information, intellectual property, and trade secrets of Nintendo Co., Ltd.
and/or Nintendo of America Inc. (collectively, "Nintendo"). Independent
Contractor expressly acknowledges (i) the valuable nature of such materials; and
(ii) Nintendo's right, title and interest in such materials. All such materials
constitute confidential information under this agreement and shall be treated by
Independent Contractor as such. Independent Contractor's use of such materials
shall not create any right, title or interest of Independent Contractor therein.
In the event that Independent Contractor challenges Nintendo's ownership or the
validity of such materials, Nintendo may terminate the agreement without any
notice or procedure. Nintendo Co., Ltd. and Nintendo of America Inc. are
intended third-party beneficiaries of this agreement."
 
 
-10-

--------------------------------------------------------------------------------

 
 
At LICENSEE's option, the written non-disclosure agreement may be with LICENSEE
rather than NINTENDO or NOA, in which case the form and substance of the
non-disclosure agreement must be acceptable to NINTENDO. Also, in such case
LICENSEE shall provide to NINTENDO on a continuing basis a listing of all
Independent Contractors who have received or been granted access to Confidential
Information along with copies of the applicable written non-disclosure
agreements. In addition, LICENSEE shall take all reasonable measures to ensure
that its Independent Contractors fulfill the requirements of the applicable
written non-disclosure agreements.
 
LICENSEE shall use its best efforts to ensure that its employees and Independent
Contractors working with or otherwise having access to Confidential Information
shall not disclose or make unauthorized use of the Confidential Information.
LICENSEE agrees to ***.
 
8.5  Agreement Confidentiality. LICENSEE agrees that the terms, conditions and
contents of this Agreement shall be treated as Confidential Information. Any
public announcement or press release regarding this Agreement or the release
dates for Games developed by LICENSEE under this Agreement shall be subject to
NINTENDO's prior written approval. The parties may disclose this Agreement
(a) to accountants, banks, financing sources, lawyers, parent companies and
related parties under substantially equivalent confidentiality obligations,
(b) in connection with any formal legal proceeding for the enforcement of this
Agreement, (c) as required by the regulations of the government agencies in the
Territory that regulate publicly-traded securities, provided that all
Confidential Information shall be edited from such disclosures to the maximum
extent allowed by such government agencies, (d) in response to lawful process,
subject to court order limiting the persons to whom Confidential Information may
be disclosed and the extent of disclosure of such Confidential Information,
approved in advance by NINTENDO, and (e) to a third party proposing to enter
into a business transaction with LICENSEE or with NINTENDO, but only to the
extent reasonably necessary for carrying out the proposed transaction and only
under terms of mutual confidentiality.
 
8.6  Notification Obligations. LICENSEE shall promptly notify NINTENDO of the
unauthorized use or disclosure of any Confidential Information by LICENSEE or
any of its employees, or any Independent Contractor or its employees, and shall
promptly act to recover any such information and prevent further breach of the
obligations herein. The obligations of LICENSEE set forth herein are in addition
to and not in lieu of any other legal remedy that may be available to NINTENDO
under this Agreement or applicable law.
 
8.7  Continuing Effect of the NDA. The terms of this Section 8 supplement the
terms of the NDA, which shall remain in effect. In the event of a conflict
between the terms of the NDA and this Agreement, the provisions of this
Agreement shall control.
 
***Confidential treatment requested
 
 
-11-

--------------------------------------------------------------------------------

 
 

9.
REPRESENTATIONS AND WARRANTIES

 
9.1  LICENSEE's Representations and Warranties. LICENSEE represents and warrants
that:
 
    (a) it is a duly organized and validly existing corporation and has full
authority to enter into this Agreement and to carry out the provisions hereof,
 
    (b) the execution, delivery and performance of this Agreement by LICENSEE
does not conflict with any agreement or understanding to which LICENSEE may be
bound, and
 
    (c) excluding the Intellectual Property Rights, LICENSEE is either (i) the
sole owner of all right, title and interest in and to the trademarks, copyrights
and all other Proprietary Rights incorporated into the Game or the Artwork or
used in the development, advertising, marketing and sale of the Licensed
Products or the Marketing Materials, or (ii) the holder of such rights,
including trademarks, copyrights and all other Proprietary Rights which belong
to any third party but have been licensed from such third party or an agent or
licensee of a third party, such as a collecting society, by LICENSEE, as are
necessary for incorporation into the Game or the Artwork or as are used in the
development, advertising, marketing and sale of the Licensed Products or the
Marketing Materials under this Agreement.
 
9.2  NINTENDO's Representations and Warranties. NINTENDO represents and warrants
that:
 
    (a) it is a duly organized and validly existing corporation and has full
authority to enter into this Agreement and to carry out the provisions hereof,
and
 
    (b) the execution, delivery and performance of this Agreement by NINTENDO do
not conflict with any agreement or understanding to which NINTENDO may be bound.
 
9.3  NTELLECTUAL PROPERTY RIGHTS DISCLAIMER. NINTENDO (ON ITS OWN BEHALF AND ON
BEHALF OF ITS AFFILIATES, SUBSIDIARIES, LICENSORS, SUPPLIERS AND SUBCONTRACTORS)
EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES CONCERNING THE SCOPE OR
VALIDITY OF THE INTELLECTUAL PROPERTY RIGHTS. NINTENDO (ON ITS OWN BEHALF AND ON
BEHALF OF ITS AFFILIATES, SUBSIDIARIES, LICENSORS, SUPPLIERS AND SUBCONTRACTORS)
EXPRESSLY DISCLAIMS ANY WARRANTY THAT THE DESIGN, DEVELOPMENT, ADVERTISING,
MARKETING OR SALE OF THE LICENSED PRODUCTS OR THE USE OF THE INTELLECTUAL
PROPERTY RIGHTS BY LICENSEE WILL NOT INFRINGE UPON ANY PATENT, COPYRIGHT,
TRADEMARK OR OTHER PROPRIETARY RIGHTS OF A THIRD PARTY TO THE MAXIMUM EXTENT
LEGALLY PERMISSIBLE. ANY WARRANTY, CONDITION OR TERM THAT MAY BE PROVIDED IN ANY
APPLICABLE PROVISION OF ANY LAW OR REGULATION IN THE TERRITORY GOVERNING
COMMERCIAL ACTIVITY, OR ANY OTHER COMPARABLE LAW OR REGULATION, IS EXPRESSLY
DISCLAIMED. LICENSEE HEREBY ASSUMES THE RISK OF INFRINGEMENT.
 
9.4  GENERAL DISCLAIMER. NINTENDO (ON ITS OWN BEHALF AND ON BEHALF OF ITS
AFFILIATES, SUBSIDIARIES, LICENSORS, SUPPLIERS AND SUBCONTRACTORS) EXPRESSLY
DISCLAIMS ANY AND ALL WARRANTIES WITH RESPECT TO THE LICENSED PRODUCTS,
INCLUDING, WITHOUT LIMITATION, THE SECURITY TECHNOLOGY. LICENSEE PURCHASES AND
ACCEPTS ALL LICENSED PRODUCTS ON AN "AS IS" AND "WHERE IS" BASIS. NINTENDO (ON
ITS OWN BEHALF AND ON BEHALF OF ITS AFFILIATES, SUBSIDIARIES, LICENSORS,
SUPPLIERS AND SUBCONTRACTORS) EXPRESSLY DISCLAIMS ALL WARRANTIES, CONDITIONS OR
OTHER TERMS OF ANY KIND UNDER THE APPLICABLE LAWS OF ANY COUNTRY, EXPRESS OR
IMPLIED, INCLUDING IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
GENERAL OR PARTICULAR PURPOSE.
 
 
-12-

--------------------------------------------------------------------------------

 
 
9.5  LIMITATION OF LIABILITY. TO THE MAXIMUM EXTENT PERMITTED BY LAW, NEITHER
NINTENDO NOR ITS AFFILIATES, SUBSIDIARIES, LICENSORS, SUPPLIERS, OR
SUBCONTRACTORS SHALL BE LIABLE FOR LOSS OF PROFITS, OR FOR ANY SPECIAL,
PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF LICENSEE OR ITS CUSTOMERS
ARISING OUT OF OR RELATED TO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE
BREACH OF THIS AGREEMENT BY NINTENDO, THE MANUFACTURE OF THE LICENSED PRODUCTS
OR THE USE OF THE LICENSED PRODUCTS ON ANY NINTENDO VIDEO GAME SYSTEM BY
LICENSEE OR BY ANY END USER.
 

10.
INDEMNIFICATION 

 
10.1  Claim. "Claim" means any and all third-party claims, demands, actions,
suits, proceedings, losses, liabilities, damages, expenses and costs, including,
without limitation, reasonable attorneys' fees and costs and any expenses
incurred in the settlement or avoidance of any such claim. "Claim" shall
specifically include civil, criminal, and regulatory matters, and those brought
by any third party (including governmental authorities or agencies) under any
national, subnational, or multinational law or regulation, or the rules of any
self-regulatory body (e.g., PEGI).
 
10.2  LICENSEE's Indemnification. LICENSEE shall indemnify and hold harmless
NINTENDO (and any of its affiliates, subsidiaries, licensors, suppliers,
officers, directors, employees or agents) from any Claims which are alleged to
result from or be in connection with:
 
    (a) a breach by LICENSEE of any of the provisions in this Agreement,
 
    (b) any infringement of a third party's Proprietary Rights as a result of
the design, development, advertising, marketing, sale or use of any aspect of
the Licensed Products or the Marketing Materials,
 
    (c) a defect, failure to warn, bodily injury (including death), or other
personal or property damage arising out of, or in connection with, the design,
development, advertising, marketing, sale or use of any aspect of the Licensed
Products, and
 
    (d) the design, development, advertising, marketing, sale or use of any
aspect of the Licensed Products or the Marketing Materials.
 
NINTENDO and LICENSEE shall give prompt Notice to the other of any Claim which
is or which may be subject to indemnification under this Section 10. With
respect to any such Claim, LICENSEE, as indemnitor, shall have the right to
select counsel and to control the defense and/or settlement thereof. NINTENDO
may, at its own expense, participate in such action or proceeding with counsel
of its own choice. LICENSEE shall not enter into any settlement of any Claim in
which (a) NINTENDO has been named as a party, or (b) Intellectual Property
Rights have been asserted, without NINTENDO's prior written consent. NINTENDO
shall provide reasonable assistance to LICENSEE in its defense of any Claim.
 
10.3  LICENSEE's Insurance. LICENSEE shall, at its own expense, obtain a
comprehensive policy of general liability insurance (including coverage for
advertising injury and product liability Claims) from an insurance company rated
at least B+ by A.M. Best or a comparable rating by another recognized insurance
rating organization. Such policy of insurance shall be in an amount of not less
than the equivalent of *** on a per-occurrence basis and shall provide for
adequate protection against any Claims. Such policy shall name NINTENDO as an
additional insured and shall specify it may not be canceled without thirty (30)
days' prior written Notice to NINTENDO. A Certificate of Insurance shall be
provided to NINTENDO not later than the date of the initial order of Licensed
Products under this Agreement or within thirty (30) days of the Effective Date
of this Agreement, whatever date occurs later. If LICENSEE fails to provide
NINTENDO with such Certificate of Insurance or fails to maintain such insurance
at any time during the Term and for a period of two (2) years thereafter,
NINTENDO, in its sole discretion may (a) terminate this Agreement in accordance
with Section 13.2 herein; and/or (b) secure comparable insurance, at LICENSEE's
expense, for the sole benefit and protection of NINTENDO. 
 
***Confidential treatment requested
 
 
-13-

--------------------------------------------------------------------------------

 
 
10.4  Suspension of Production. In the event NINTENDO deems itself at risk with
respect to any Claim under this Section 10, NINTENDO may, at its sole option,
suspend production, delivery or order acceptance for any Licensed Products, in
whole or in part, pending resolution of such Claim.
 

11.
PROTECTION OF PROPRIETARY RIGHTS

 
11.1  Joint Actions Against Infringers. LICENSEE and NINTENDO may agree to
jointly pursue cases of infringement involving the Licensed Products, as such
Licensed Products will contain Proprietary Rights owned by each of them. Unless
the parties otherwise agree, or unless the recovery is expressly allocated
between them by the court, in the event of such an action, any recovery shall be
used first to reimburse LICENSEE and NINTENDO for their respective reasonable
attorneys' fees and costs, pro rata, and any remaining recovery shall be
distributed to LICENSEE and NINTENDO, pro rata, based upon the fees and costs
incurred in bringing such action.
 
11.2  Actions by LICENSEE. LICENSEE, without the consent of NINTENDO and to the
extent permitted by law, may bring any action or proceeding relating to an
infringement or potential infringement of LICENSEE's Proprietary Rights in the
Licensed Products. LICENSEE shall make reasonable good faith efforts to inform
NINTENDO of such actions in a timely manner. LICENSEE will have the right to
retain all proceeds it may derive from any recovery in connection with such
actions.
 
11.3  Actions by NINTENDO. NINTENDO, without the consent of LICENSEE, may bring
any action or proceeding relating to an infringement or potential infringement
of NINTENDO's Intellectual Property Rights in the Licensed Products. NINTENDO
shall make, in a timely manner, reasonable, good faith efforts to inform
LICENSEE of such actions likely to affect LICENSEE's rights. NINTENDO will have
the right to retain all proceeds it may derive from any recovery in connection
with such actions.
 

12.
ASSIGNMENT

 
12.1  Definition. "Assignment" means every type and form of assignment,
transfer, sale, sublicense, delegation, encumbrance, pledge and/or hypothecation
of LICENSEE's rights or obligations under this Agreement, including, but not
limited to, (a) a voluntary assignment, transfer, sale, sublicense, delegation,
encumbrance, pledge and/or hypothecation by LICENSEE of all or any portion of
its rights or obligations under this Agreement, (b) the assignment, transfer,
sale, sublicense, delegation, encumbrance, pledge and/or hypothecation of all or
any portion of LICENSEE's rights or obligations under this Agreement to or by
LICENSEE's trustee in bankruptcy, receiver, or other individual or entity
appointed to control or direct the business and affairs of LICENSEE, (c) an
involuntary assignment, transfer, sale, sublicense, delegation, encumbrance,
pledge or hypothecation of all or a portion of LICENSEE's rights or obligations
under this Agreement, including but not limited to a foreclosure by a third
party upon assets of LICENSEE, (d) the merger or consolidation of LICENSEE if
LICENSEE is a corporation, and (e) any other means or method whereby rights or
obligations of LICENSEE under this Agreement are sold, assigned or transferred
to another individual or entity for any reason. Assignment also includes the
sale, assignment, transfer or other event affecting a change in the controlling
interest of LICENSEE, whether by sale, transfer or assignment of shares in
LICENSEE, or by sale, transfer or assignment of partnership interests in
LICENSEE, or otherwise.
 
12.2  No Assignment by LICENSEE. This Agreement and the subject matter hereof
are personal to LICENSEE. No Assignment of LICENSEE's rights or obligations
hereunder shall be valid or effective without NINTENDO's prior written consent,
which consent may be withheld by NINTENDO for any reason whatsoever in its sole
discretion. In the event of an attempted Assignment in violation of this
provision, NINTENDO shall have the right at any time, at its sole option, to
immediately terminate this Agreement. Upon such termination, NINTENDO shall have
no further obligation under this Agreement to LICENSEE or to LICENSEE's intended
or purported assignee.
 
 
-14-

--------------------------------------------------------------------------------

 
 
12.3  Proposed Assignment. Prior to any proposed Assignment of this Agreement,
LICENSEE shall give NINTENDO not less than thirty (30) days prior written Notice
thereof, which Notice shall disclose the name of the proposed assignee, the
proposed effective date of the proposed Assignment and the nature and extent of
the rights and obligations that LICENSEE proposes to assign. NINTENDO may, in
its sole discretion, approve or disapprove such proposed Assignment. Unless
written consent is given by NINTENDO to a proposed Assignment, any attempted or
purported Assignment shall be deemed disapproved and NINTENDO shall have the
unqualified right, in its sole discretion, to terminate this Agreement at any
time. Upon termination, NINTENDO shall have no further obligation under this
Agreement to LICENSEE or to LICENSEE's intended or purported assignee.
 
12.4  LICENSEE's Obligation of Non-Disclosure. LICENSEE shall not (a) disclose
NINTENDO's Confidential Information to any proposed assignee of LICENSEE, or
(b) permit access to NINTENDO's Confidential Information by any proposed
assignee or other third party, without the prior written consent of NINTENDO to
such disclosure.
 

13.
TERM AND TERMINATION

 
13.1  Term. This Agreement shall commence on the Effective Date and continue for
the Term, unless earlier terminated as provided for herein.
 
13.2  Default or Breach. In the event that either party is in default or commits
a material breach of this Agreement, which is not cured within thirty (30) days
after Notice thereof, then this Agreement shall automatically terminate on the
date specified in such Notice.
 
13.3  Bankruptcy. At NINTENDO's option, this Agreement may be terminated
immediately and without Notice in the event that LICENSEE (a) makes an
assignment for the benefit of creditors, (b) becomes insolvent, (c) files a
voluntary petition for bankruptcy, (d) acquiesces to any involuntary bankruptcy
petition, (e) is adjudicated as a bankrupt, or (f) ceases to do business.
 
13.4  Termination Other Than by Breach. Upon the expiration of this Agreement or
its termination other than by LICENSEE's breach, LICENSEE shall have a period of
*** to sell any unsold Licensed Products. All Licensed Products in LICENSEE's
control following the expiration of such sell-off period shall be destroyed by
LICENSEE within ten (10) days and Notice of such destruction (with proof
certified by an officer of LICENSEE) shall be delivered to NINTENDO.
 
13.5  Termination by LICENSEE's Breach. If this Agreement is terminated by
NINTENDO as a result of a breach of its terms and conditions by LICENSEE,
LICENSEE shall immediately cease all distribution, advertising, marketing or
sale of any Licensed Products. All Licensed Products in LICENSEE's control as of
the date of such termination shall be destroyed by LICENSEE within ten (10) days
and Notice of such destruction (with proof certified by an officer of LICENSEE)
shall be delivered to NINTENDO.
 
13.6  Breach of NDA or other NINTENDO License Agreements. At NINTENDO's option,
any breach by LICENSEE of (a) the NDA, or (b) any other license agreement
between NINTENDO and LICENSEE relating to the development of games for any
Nintendo video game system, which breach is not cured within the time period for
cure allowed under the applicable agreement (and which shall give NINTENDO
reasonable cause to believe that it needs to terminate this Agreement so as to
protect its legitimate business interests), shall be considered a material
breach of this Agreement entitling NINTENDO to terminate this Agreement in
accordance with Section 13.5 herein.
 
13.7  No Further Use of the Intellectual Property Rights. Upon expiration or
termination of this Agreement, LICENSEE shall cease all use of the Intellectual
Property Rights for any purpose, except as may be required in connection with
the sale of the Licensed Products authorized under Section 13.4 herein. LICENSEE
shall, within thirty (30) days of expiration or termination, (a) return to
NINTENDO all Development Tools provided to LICENSEE by NINTENDO, and (b) return
to NINTENDO or destroy any and all copies of materials constituting, relating
to, or disclosing any Confidential Information, including but not limited to
Guidelines, writings, drawings, models, data, and tools, whether in LICENSEE's
possession or in the possession of any past or present employee, agent or
Independent Contractor who received the information through LICENSEE. Proof of
such return or destruction shall be certified by an officer of LICENSEE and
promptly provided to NINTENDO.
 
***Confidential treatment requested
 
 
-15-

--------------------------------------------------------------------------------

 
 
13.8  Termination by NINTENDO's Breach. If this Agreement is terminated by
LICENSEE as a result of a breach of its terms or conditions by NINTENDO,
LICENSEE may continue to sell the Licensed Products in the Territory until the
expiration of the Term, at which time the provisions of Section 13.4 shall
apply.
 
14. GENERAL PROVISIONS
 
14.1  Compliance with Applicable Laws and Regulations. Licensee shall at all
times comply with applicable laws, regulations and orders in the countries of
the Territory relating to or in any way affecting this Agreement and Licensee's
performance under this Agreement, including, without limitation, the export laws
and regulations of any country with jurisdiction over the Intellectual Property
Rights, Licensed Products, Development Tools and/or either party. Licensee shall
not market, distribute, or sell the Game and/or Game Discs in any country in the
Territory in which such marketing, distribution or sale would violate any
applicable laws, regulations or orders of such country.
 
14.2  Force Majeure. Neither party shall be liable for any breach of this
Agreement occasioned by any cause beyond the reasonable control of such party,
including governmental action, war, riot or civil commotion, fire, natural
disaster, labor disputes, restraints affecting shipping or credit, delay of
carriers, inadequate supply of suitable materials, or any other cause which
could not with reasonable diligence be controlled or prevented by the parties.
In the event of material shortages, including shortages of materials or
production facilities necessary for production of the Licensed Products,
NINTENDO reserves the right to allocate such resources among itself and its
licensees.
 
14.3  Records and Audit. During the Term and for a period of two (2) years
thereafter, LICENSEE agrees to keep accurate, complete and detailed records
relating to the use of the Confidential Information, the Development Tools and
the Intellectual Property Rights. Upon reasonable Notice to LICENSEE, NINTENDO
may, at its expense, arrange for a third-party audit of LICENSEE's records,
reports and other information related to LICENSEE's compliance with this
Agreement; provided, however, that NINTENDO shall not, during the course of the
audit, access LICENSEE's source code, development plans, marketing plans,
internal business plans or other items deemed confidential by LICENSEE, except
to the extent such materials incorporate, disclose or reference NINTENDO's
Confidential Information or Intellectual Property Rights.
 
14.4  Waiver, Severability, Integration, and Amendment. The failure of a party
to enforce any provision of this Agreement shall not be construed to be a waiver
of such provision or of the right of such party to thereafter enforce such
provision. In the event that any term, clause or provision of this Agreement
shall be construed to be or adjudged invalid, void or unenforceable, such term,
clause or provision shall be construed as severed from this Agreement, and the
remaining terms, clauses and provisions shall remain in effect. Together with
the NDA, this Agreement constitutes the entire agreement between the parties
relating to the subject matter hereof. All prior negotiations, representations,
agreements and understandings are merged into, extinguished by and completely
expressed by this Agreement and the NDA. Any amendment to this Agreement shall
be in writing, signed by both parties.
 
14.5  Survival. In addition to those rights specified elsewhere in this
Agreement, the rights and obligations set forth in Sections 3, 8, 9, 10, 11,
13.4, 13.7, 13.8 and 14 shall survive any expiration or termination of this
Agreement to the degree necessary to permit their complete fulfillment or
discharge.
 
14.6  Governing Law and Venue. This Agreement shall be governed by the laws of
Japan, without regard to its conflict of laws principles. Any legal actions
(including judicial and administrative proceedings) with respect to any matter
arising under or growing out of this Agreement, shall be brought in the Kyoto
District Court. Each party hereby consents to the jurisdiction and venue of such
court for such purposes.
 
 
-16-

--------------------------------------------------------------------------------

 
 
14.7  Injunctive Relief. LICENSEE acknowledges that in the event of its breach
of this Agreement, no adequate remedy at law may be available to NINTENDO and
that NINTENDO shall be entitled to seek injunctive or other similar available
relief in addition to any additional relief available to NINTENDO.
 
14.8  Attorneys' Fees. In the event it is necessary for either party to this
Agreement to undertake legal action to enforce or defend any action arising out
of or relating to this Agreement, the prevailing party in such action shall be
entitled to recover from the other party all reasonable attorneys' fees, costs
and expenses relating to such legal action or any appeal therefrom.
 
14.9  Expansion of Rights. NINTENDO may expand the rights granted to LICENSEE
under this Agreement by providing written notice of such expansion of rights to
LICENSEE and without having to enter into a written addendum to the present
Agreement with LICENSEE.
 
14.10  Delegation of Duties. NINTENDO, at its option, may delegate its duties
under the present Agreement to a wholly owned subsidiary. To the extent
necessary for the parties to carry out their duties under this Agreement,
NINTENDO shall provide notice to LICENSEE of any such delegation, including to
whom at NINTENDO's wholly owned subsidiary communications from LICENSEE under
this Agreement may be directed. Also in the event of a delegation by NINTENDO,
the provisions of this Agreement shall continue to govern the relationship
between NINTENDO and LICENSEE and shall govern the relationship between
NINTENDO's subsidiary and LICENSEE, subject to any amendments or modifications
to this Agreement which such subsidiary and LICENSEE may agree to in their
relationship. NINTENDO shall remain obligated under the present Agreement for
the performance of NINTENDO's duties by NINTENDO's subsidiary.
 
14.11  Counterparts and Signature by Facsimile. This Agreement may be signed in
counterparts, which shall together constitute a complete Agreement. A signature
transmitted by facsimile or electronically via computer network shall be
considered an original for purposes of this Agreement.
 
IN WITNESS WHEREOF, the parties have entered into this Agreement on the dates
set forth below.


NCL:
LICENSEE:
   
Nintendo Co., Ltd.
Activision, Inc.
   
By:                      
By:                      
 
  George Rose
  President                
  General Counsel
Date:                      
Date:                      
     
Activision Publishing, Inc.
 
By:                       
 
  George Rose
 
  Title:                    
 
Date:                      

 


 
-17-

--------------------------------------------------------------------------------

 



 
Activision UK, Ltd.
 
By:                      
 
George Rose
 
Director
     
Date:                        
     
ATVI France, S.A.S.
 
By:                       
 
George Rose
 
Director
     
Date:                         
         
Activision GmbH
 
By:                        
 
George Rose
 
Managing Director
     
Date:                         
     
Activision Pty, Ltd.
 
By:                        
 
George Rose
 
Director
     
Date:                         




Enclosure:
Annex A: Guidelines on Ethical Conduct
 
 
-18-

--------------------------------------------------------------------------------

 
 
Annex A
 
Guidelines on Ethical Content
 
 
The following Guidelines on Ethical Content are presented for assistance in the
development of Games by defining the types of the theme inconsistent with
NINTENDO's corporate philosophy. Exceptions may be made when necessary to
maintain the integrity of the Game or the Game's theme. Games shall not:
 
 

(a)
contain sexually explicit content including but not limited to nudity, rape,
sexual intercourse and sexual touching; for instance, NINTENDO does not allow
bare-breasted women in Games, however, mild displays of affection such as
kissing or hugging are acceptable;

 

(b)
contain language or depictions which specifically denigrate members of any race,
gender, ethnicity, religion or political group;

 

(c)
depict gratuitous or excessive blood or violence. NINTENDO does not permit
depictions of animal cruelty or torture;

 

(d)
depict verbal or physical spousal or child abuse;

 

(e)
permit racial, gender, ethnic, religious or political stereotypes; for example,
religious symbols such as crosses will be acceptable when fitting into the theme
of the Game and not promoting a specific religious denomination;

 

(f)
use profanity, obscenity or incorporate language or gestures that are offensive
by prevailing public standards and tastes; and

 

(g)
promote the use of illegal drugs, smoking materials, tobacco and/or alcohol; for
example NINTENDO does not allow gratuitous beer or cigarette advertisement
anywhere in a Game; however, Sherlock Holmes smoking a pipe would be acceptable
as it fits the theme of the Game.

 
 
 


 
 
JEN:hjd
 
 
-19-

--------------------------------------------------------------------------------

 